Citation Nr: 0600765	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  97-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a soft tissue lung 
mass, claimed as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1997, by the Winston-Salem, North Carolina, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a soft tissue lung mass, claimed as 
due to Agent Orange exposure.  

In an April 2001 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for a lung mass.  That decision was appealed to the U.S. 
Court of Appeals for Veterans Claims (CAVC).  A CAVC decision 
was issued in January 2004, vacating the Board's April 2001 
decision and remanding the matter for further development and 
the issuance of a readjudicated decision.  The CAVC later 
withdrew that decision and issued a new decision in June 
2004.  As will be explained herein, the Court determined that 
the Board was in error in applying the new and material 
evidence standard, and directed that the claim be 
readjudicated on the merits.  Judgment was entered by the 
CAVC in July 2004.  In correspondence from the Board to the 
veteran's attorney in September 2004, he was notified that 
the Board could not then proceed with the adjudication of the 
lung claim, due to the filing of a notice of appeal to the 
U.S. Court of Appeals for the Federal Circuit (CAFC) by VA.  

In follow-up correspondence from the Board dated July 29, 
2005, the veteran's attorney was informed that the CAFC had 
dismissed the appeal to that Court in January 2005, and that 
CAVC had issued a mandate on May 9, 2005, and that therefore 
the Board could proceed with adjudication of the matter.  In 
that correspondence, the veteran's attorney was notified that 
he had 90 days from the date of the letter in which to submit 
additional evidence or argument.  At this point, the 90-day 
period has elapsed, and therefore the Board will herein take 
action on the claim for a lung mass at this time.  

As was noted in a previous Board decision of October 2005, 
the veteran and his representative have also raised new 
claims of entitlement to an effective date prior to October 
1, 2004, for the grant of a 50 percent evaluation for PTSD; 
and entitlement to an effective date prior to July 18, 2000, 
for the grant of a 30 percent evaluation for PTSD.  These 
claims have not yet been adjudicated, and are referred to the 
RO for such appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

A remand is required in this case to address due process 
matters discussed in the CAVC decision of January 2004 (which 
vacated the Board's April 2001 decision determining that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a soft tissue 
lung mass), and to supplement the evidentiary record.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As to the April 2001 Board decision, the CAVC determined that 
the notice provisions of the VCAA were not satisfied with 
respect to the four elements discussed above, and the Board's 
decision was therefore vacated and remanded for compliance 
with the mandatory statutory and regulatory notice 
requirements.  A review of the folder reflects that, as of 
this point, appropriate notice consistent with that discussed 
in the CAVC decision has not been issued to the veteran; 
therefore, that action will be requested in the present 
Remand.

The CAVC also addressed the propriety of the Board's 2001 
adjudication of the veteran's claim for a soft tissue lung 
mass (based upon exposure to Agent Orange) as a claim to 
reopen as opposed to adjudicating it on the merits.  The 
Court noted, as had the Board, that the Agent Orange Act of 
1991 provided for a presumption of service connection to be 
applied to veterans who had served in the "Republic of 
Vietnam during the Vietnam era" and were diagnosed with 
diseases that were "associated with exposure to certain 
herbicide agents."  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  It was pointed out that, pursuant to that 
authority, the Secretary in June 1994 expanded the list of 
diseases subject to that presumption to include respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
59 Fed. Reg. 29,723, 29,724 (June 9, 1994) (amending 
38 C.F.R. § 3.309(e)).  The Board had also discussed the 
presumption as to respiratory cancers.

The CAVC, citing the case of Spencer v. Brown, 4 Vet. App. 
283 (1993); aff'd 17 F.3d 368 (Fed. Cir 1994), opined that in 
view of the aforementioned liberalizing regulation adding 
respiratory cancers to the 38 C.F.R. § 3.309(e) list of 
presumptively service-connected conditions (which was 
promulgated after the RO denied the veteran's claim for a 
soft tissue lung mass in April 1994), the Board improperly 
adjudicated the claim as a request to reopen rather than as 
an original claim, and on remand must develop and 
readjudicate the veteran's claim on the merits.  

In addition, this case requires additional evidentiary 
development.  In this regard, the Board observes that very 
little evidence relative to the lung claim has been received 
since the Board's 2001 decision.  Essentially, the evidence 
currently of record indicates that testing conducted in 1992 
and 1993 revealed a soft tissue mass of the left lung.  In 
November 1993, a VA examination was conducted at which time 
the examiner opined that the mass had resolved.  An August 
1995 VA radiology report indicated that there were no lung 
masses noted.  A March 1996 VA examination revealed that the 
veteran had a history of a left lung mass that resolved by 
itself, and that X-ray films of the chest were normal and the 
lungs were clear.  The record contains very little clinical 
evidence thereafter.  Accordingly, the Board believes that 
updated medical records should be sought and that the veteran 
should be afforded a VA examination to determine that nature 
and etiology of any current lung disorder.  

Thus, for the reasons explained herein, this case is REMANDED 
to the RO for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent, to include judicial holdings.

2.  The veteran should be requested to 
provide information about the medical 
treatment (source, location, and dates of 
treatment) he has received for his 
claimed lung mass from 1996 forward.  
After securing the necessary 
authorization, the RO should request all 
such records and all attempts in this 
regard should be annotated for the file 
along with the results of the search for 
evidence.

3.  The RO should procure copies of all 
records of lung and pulmonary treatment 
that the veteran has received from VA 
from 1997 forward.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.

4.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded pertinent 
VA examination to determine the nature, 
extent, and etiology of any lung disorder 
(claimed as a soft tissue lung mass due 
to Agent Orange exposure) that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.

a.  The examiner should obtain from 
the veteran his detailed clinical 
history.  All pertinent 
lung/respiratory pathology, which is 
found on examination should be noted 
in the report of the evaluation, and a 
diagnosis should be made.

b.  The examiner should express an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any diagnosed 
lung disorder found on examination is 
associated with the veteran's active 
military service, including his 
claimed in-service exposure to Agent 
Orange.

c.  With respect to any lung disorder 
found on examination, the examiner 
should express an opinion as to 
whether such condition meets the 
definition of a respiratory 
cancer/cancer of the lung.

d.  In rendering the requested 
opinion(s), the examiner should 
reconcile any conclusions with the 
service medical records, and the post-
service medical evidence dated from 
1992 forward, which initially 
indicated the presence of a lung mass 
that appeared to have resolved 
thereafter, and findings made by the 
Secretary of Veterans Affairs in 
Diseases Not Associated With Exposure 
to Certain Herbicide Agents.  See 
Notice, 67 Fed. Reg. 42,600 (2002).

e.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

5.  The RO should then re-adjudicate the 
claim of entitlement to service 
connection for a soft tissue lung mass, 
claimed as due to Agent Orange exposure 
in service, on the merits.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim. 38 C.F.R. § 3.655 (2005).  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


